DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Table 1 is objected to because 5,0 and 13,0 should read 5.0 and 13.0 respectively.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically in regards to Claim 1, the structure of the high performance textile cord is unclear.  Claim 1 recites a residual ply-yarn twist multiplier.  Examiner cannot find a formula for residual ply-yarn twist multiplier.  On page 14 there is a Residual Twist Multiplier and formula; is this to be used for calculating the residual ply-yarn twist multiplier?  

The claim is for a cord. Are the limitations for the final cord, or the yarns that create the cord?  The RTM formula is the residual twist in the ply yarn times the square root of the ply yarn 
Claim 1 recites a residual twist direction for a plurality of ply-yarns in Z or S direction is in an opposite direction of a cord twist in S or Z direction.  Does this mean all yarns have the same residual twist?  Further, does this mean that the direction of twist of the yarn is opposite to the direction of twist of the cord, or does it mean that after the cord twist is applied, the residual twist remains opposite to the direction of cord twist (meaning, yarn twist must be greater than cord twist)?
Claim 1 recites a plurality of ply-yarns.  Are these the final components to be twisted together to form the cord, or subunits?
Claims 4 and 5 recite a plurality of cord plies.  What are the cord plies?  Are these the plurality of ply yarns?
Claim 6 recites a plurality of plies of the high performance cord.  What does this mean?  Several of the resultant cord of Claim 1 are plied together?  Are these the plurality of ply yarns?
Allowable Subject Matter
While no art rejection has been made, this is due to uncertainty concerning the limitations as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Bridge, Jr. (3419059) Figure 4, Thise et al (4877073) Column 5, 4th full paragraph, and Cornille et al (20170327978) Table 1 each teach combinations of residual twist and yarn dtex that would result in a residual ply-yarn twist multiplier at least similar to that as claimed (to the degree the claim limitations are understood).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732